 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   GARY DALE BARGER,                                    Case No. 1:18-cv-00951-EPG-HC

12                   Petitioner,                          ORDER DENYING PETITIONER’S
                                                          REQUEST FOR DOCUMENTS
13           v.
                                                          (ECF No. 17)
14   CALIFORNIA ATTORNEY GENERAL,

15                   Respondent.

16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          On October 19, 2018, Petitioner filed the instant request for documents pursuant to Rule

20 34 and Rule 26(c) of the Federal Rules of Civil Procedure. (ECF No. 17). The Court first notes

21 that Petitioner does not specify what documents he is requesting. Additionally, Rule 6 of the

22 Rules Governing Section 2254 Cases provides that leave of court is required for a party to

23 conduct discovery under the Federal Rules of Civil Procedure. Rule 6(a), Rules Governing

24 Section 2254 Cases.

25          In the instant case, this Court has not authorized Petitioner to conduct discovery. Further,

26 it appears that the petition is successive and the Court has referred Petitioner’s application for
27 authorization to file a second or successive petition to the United States Court of Appeals for the

28 Ninth Circuit. (ECF No. 14).


                                                      1
 1        Accordingly, IT IS HEREBY ORDERED that Petitioner’s request for documents (ECF

 2 No. 17) is DENIED.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   October 23, 2018                      /s/
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                              2
